[paym_ex10z12002.gif] [paym_ex10z12002.gif]

www.prodecotech.com        800.943.6190




EXHIBIT 10.12

NEW DEALER ACCOUNT APPLICATION




As a prospective account, you must provide the following:




1.

Completed and signed dealer application.




2.

Copy of your Certificate of Liability Insurance for your business.




3.

Copy of state sales tax certificate or resale certificate.




4.

Copy of business license and/or occupational license.




5.

A brief summary (1 paragraph) of your company’s business products and strategy.




6.

Photos of your retail/commercial business location: including storefront with
signage, merchandising, and the service repair area if available.




7.

A current advertisement with your company name.







Thank you for your interest in establishing a dealer account with “Prodecotech”.
 We are passionate about our bicycles and our friendly, knowledgeable customer
support team will guide you through the process.

 

Please complete the application and initial each page; keep in mind that
incomplete paperwork can delay your application.  “Prodecotech” reserves the
right to approve or refuse an account based on our own criteria. If you have any
questions, please contact sales@prodecotech.com.




“Prodecotech” is dedicated to serving our dealers and to ensure we protect them;
your business must operate as a brick-and-mortar business. Internet sales are
only approved through the dealers’ webpage and will not be permitted to sell on
eBay or any other auction, or discount site. To be considered a brick and mortar
business, your shop must be:




1.

Clearly identifiable as a retail shop with dedication to the servicing your
customers.




2.

Committed to maintaining “Prodecotech” standards.




a)

All dealer candidates must demonstrate the ability to conduct themselves in an
ethical, professional and courteous manner with “Prodecotech” throughout the
application process and thereafter.




b)

Web, Mail Order, Mobile repair accounts must have a physical retail location
that allows the business to serve its customers during regular business hours.




c)

All “Prodecotech” dealers are to service “Prodecotech” products and customers
regardless of point of purchase.




d)

Controllers, batteries, motors and chargers will need to be sent back to
Prodecotech for testing if replaced under warranty.




e)

“Prodecotech” only pays for labor for the first 30 days at the listed rates in
the dealer agreement. Any charges over the listed rates will need to be
authorized in advance by “Prodecotech”. (Exhibit C.)




f)

We prefer all our new dealers to launch their account with at least 8 bikes but
if space does not permit, there is only a 4 bike minimum for the initial order.




Please submit your signed, completed application and required additional
documents to: sales@prodecotech.com  or you may fax them to 954-974-6729.








Page 1 of 9

Initials: ________ “Prodeco” ________“Dealer”







--------------------------------------------------------------------------------

[paym_ex10z12002.gif] [paym_ex10z12002.gif]

www.prodecotech.com        800.943.6190




“Prodecotech” reserves the right to close an account if the dealer fails to
comply with any part spelled out in this agreement, including failure to provide
true or complete information on this application.

         Date offered via Fax or Email ___________, 20___




Authorized Dealer Agreement




Please submit your signed, completed application and required additional
documents to: sales@prodecotech.com or FAX them to: 954-974-6729







Legal Business Name: _____________________________ Contact Name:
_____________________




Street Address:
_____________________________________________________________________




__________________________________________________________________________________




City, State, Zip:
_____________________________________________________________________




Phone Number: _______________ Cell Number: _______________ Fax Number:
________________




Website: _____________________________ Email:
_______________________________________




Years in Business: ________    Number of locations: ________




Ownership Type:   Partnership/LLP    ¨               Corporation/ LLC   ¨
                Sole Proprietorship ¨




FED Tax ID Number: __________________ Sales Tax Number:
______________________________




Authorized Purchasers:
  ______________________________________________________________




Bike Reseller and Service Center   ¨




By signing I certify that the information provided herein is true and correct
and I am authorized to execute this agreement on the businesses behalf. I
affirmatively attest that I have read, clearly understand and agree to the terms
and conditions noted in the application on behalf of the applicant. The
responses and information provided herein are complete, accurate and truthful. I
am authorized to execute this application.




/S/____________________________________              

Authorized signature




______________________________________

Printed name       




_____________________________________

Title   




_____________________________________

Date














Page 2 of 9

Initials: ________ “Prodeco” ________“Dealer”







--------------------------------------------------------------------------------

[paym_ex10z12002.gif] [paym_ex10z12002.gif]

www.prodecotech.com        800.943.6190







This AGREEMENT, to become effective ______________, 20___ (hereafter called
"Agreement") between “Prodecotech” at 1201 NE 38th St suite B1 Ft. Lauderdale,
Fl 33334, (hereafter called "Prodecotech") and _________________________________
(hereafter called “Dealer”) located at the above address for the retail sale and
servicing of “Prodecotech’s” products covered by this “Agreement”.




I. Purpose of this “Agreement” – To establish “Dealer” as an authorized
reseller/service center for“ Prodecotech” with the non-exclusive right to sell
and service a selection of “Prodecotech’s” products (list of products authorized
for resale is attached as Exhibit A. Part 1. hereafter called “Products”) in the
trade area served by “Dealer” and to establish the responsibilities of the
parties. The trade area will consist of the authorized territory and sales
channels set forth.




II. Terms of Sale




Product Cost – The price to “Dealer” for “Products” shall follow “Prodecotech’s”
current standard USA Domestic Product price list as shown in Exhibit A. Part 2.
“Prodecotech” has the right to change the “Products” offering, the terms and
MSRP pricing at any time and will give notice to “Dealer” of such changes prior
to the effective date of change.




MAP Pricing – “Dealer” must adhere to the MAP pricing for advertisements and
follow “Prodecotech’s” MAP pricing as shown in Exhibit A. “Dealer’s” whom do not
follow MAP pricing will have their account terminated and be in default of the
agreement.




Territory and Sales Channels -“Dealer” is authorized to sell “Products” in the
following territory and channels:




Territory: ___________________________________________________________________




Channels: __________________________________________________________________




Off limit channels/customers – National accounts are exclusive to “Prodecotech”
and off limits to “Dealer” unless approved in writing prior to the “Dealer”
contacting of such accounts. National accounts include USA retailers with 25
store locations or more throughout USA territories, or annual sales in excess of
$100,000,000 unless approved in writing prior to “Dealer” contacting such
accounts. No ebay advertisements are allowed unless specifically approved in
writing.




Internet sales – Internet sales are not exclusive to any dealer or dealer and
not considered part of the exclusive zone or sales channels.




Shipping – FOB “Prodecotech”, Ft Lauderdale, Florida. Products shall be sent by
Freight Carrier, Federal Express or any other courier at the discretion of
“Prodecotech” unless other means are requested by “Dealer”. “Dealer” agrees to
pay for shipping and insurance according to terms of the order.




Taxes/Duties – Any duties, taxes, governmental or broker charges for
international orders incurred by the “Dealer” for their shipments are the sole
responsibility of the “Dealer”.




Drop Shipping – “Dealer” shall be approved prior to be allowed to drop ship
orders and follow prices as shown in Exhibit A. part 2, drop ship pricing
column.




Payment – Payment for “Products” will be pre-paid prior to shipment by
“Prodecotech”. Any other terms are subject to “Prodecotech’s” written agreement.
For International orders a 30% deposit is required prior to building an order
and the remainder paid upon completion.

 





Page 3 of 9

Initials: ________ “Prodeco” ________“Dealer”







--------------------------------------------------------------------------------

[paym_ex10z12002.gif] [paym_ex10z12002.gif]

www.prodecotech.com        800.943.6190




Warranty – “Products” are sold subject to the applicable “Prodecotech's”
standard printed warranty found in “Products” manual enclosed with each product
sold and attached as Exhibit B. “Dealer” is not authorized to accept or commit,
on “Prodecotech's” behalf, any liabilities in connection with “Dealer's” sale of
“Products” other than as set forth in “Prodecotech’s” standard warranty.

III. Authorized Service Center




At all times during the Term of this Agreement, Service Center agrees:




a.

It has and it shall at all times maintain adequate, suitable and clean facility,
associated tools and equipment,  all as are necessary to ensure the efficient
and timely performance by Service Center.




b.

“Appointed Services” means the performance of, without limitation, service,
repair, regular maintenance, warranty, recall on “Prodecotech” products,
regardless of point of purchase, including, if required, the use of genuine
“Prodecotech” products and parts purchased from “Prodecotech”.




c.

To promptly provide, upon “Prodecotech’s” direction, any records regarding
“Prodecotech” in a format as may be requested by “Prodecotech”, to enable
“Prodecotech” to conduct or issue, without limitation, product recalls, safety
alerts, warranty notices, technical service bulletins, or otherwise.




d.

To at all times cooperate and use its best efforts to assist “Prodecotech” in
the dissemination and/or the timely performance of, without limitation, any
product safety alerts, recalls, technical service bulletins, etc., should they
arise, or any other information as may be requested by “Prodecotech”.




e.

It shall procure and at all times maintain at its own cost and expense, without
limitation, all current and future required licenses, permits and governmental
approvals as applicable to enable Service Center, its facilities, and its
Technician(s) to lawfully comply with all of the sections of this Agreement.




f.

Not  to install or otherwise use any “Prodecotech” product or part except in
strict accordance with its intended use/application, applicable “Prodecotech”
instructions, and local, state and federal laws where Service Center is located
or where it performs Services.




g.

To provide its “Prodecotech” customers, with such information and/or
documentation as “Prodeco” may direct from time to time.




h.

To serve as “Prodecotech’s”  liaison and promptly handle, in coordination with
“Prodecotech” the following, without limitation, as “Prodecotech” deems
appropriate and as it may direct, all inquiries, orders and complaints that
Service Center receives regarding “Prodecotech” products, including complaints
regarding Service Center's performance.




i.

It shall not submit any claims, whether warranty, recall, or otherwise, to
“Prodecotech” that is not identified as a “Prodecotech” reimbursable cost or
charge associated with Service Center’s Services, or charge customers for any
Services that have not been first authorized in writing by “Prodecotech”.  




Prices of “Parts” outside of the warranty period – The price to “Service
Center/Dealer” for parts outside of the warranty coverage shall be equal to
“Prodecotech’s” current standard US domestic Service Center price list (Detailed
lists per model will be furnished upon acceptance of agreement). “Prodecotech”
has the right to change the “Products” and “Parts” offering including terms and
prices at any time. Prodecotech will give notice to “Service Center” of such
changes prior to the effective date of change.





Page 4 of 9

Initials: ________ “Prodeco” ________“Dealer”







--------------------------------------------------------------------------------

[paym_ex10z12002.gif] [paym_ex10z12002.gif]

www.prodecotech.com        800.943.6190







Shipping charges of “Parts” outside of the warranty period – FOB Prodecotech,
Pompano, Florida. “Parts” shall be sent by Freight Carrier, Federal Express or
any other courier at the discretion of “Prodecotech” unless other means are
requested by “Service Center/Dealer”. “Service Center/Dealer” agrees to pay for
shipping and insurance according to sales order/invoice.




Payment – Payment for “Parts” outside of the warranty period will be in full
payment prior to shipment by “Prodecotech”.




Warranty – “Products” and “Parts” are sold subject to the applicable
“Prodecotech's” standard printed warranty attached as found in “Products” manual
enclosed with each product sold (a copy of the standard warranty is attached as
Exhibit B.). “Service Center” is not authorized to accept or commit, on
“Prodectech's” behalf, any liabilities in connection with “Service
Center/Dealer” sale of “Products” or “Parts” other than as set forth in
“Prodecotech’s” standard warranty.




Request for Parts – “Service Center/Dealer” will fill out Warranty Part
Replacement form (attached as Exhibit C.) and either email, fax or call
Prodecotech Customer Service at 800-943-6190 with the information to obtain part
replacement.




Parts and Service – “Dealer” shall encourage retail customers to use
“Prodecotech’s” original equipment parts in their repair and replacement of
“Products” outside of warranty in order to maintain “Prodecotech’s” high quality
performance. “Prodecotech” will furnish “Dealer” with warranty parts in a timely
manner. Upon the situation of an original part not being available under
warranty, “Prodecotech” will furnish a compatible part of equal or higher
quality to “Dealer”. “Dealer” will send to “Prodecotech” parts being replaced by
warranty issues in a timely manner unless written approval by “Prodecotech”
allowing “Dealer’s” request for “Dealer” not to return warranty part being
replaced.




Out of Stock – “Prodecotech” maintains a complete inventory of all parts on
hand. In the rare occasion a part is not available. “Prodecotech” will furnish a
compatible part of equal or higher quality to “Service Center/Dealer”.




Returning of Warranty Covered “Parts” – “Service Center/Dealer” will store
defective “Parts” covered under warranty until “Prodecotech” requests for the
parts to be send back to us.

 

IV. Additional Obligations of “Prodecotech” and “Dealer”




 Marketing – “Prodecotech” shall furnish “Dealer” with Hi Res images and
detailed specifications of “Products” in assisting “Dealer” and their customers
with the promoting of “Products”. “Dealer” shall use its best efforts to promote
the resale of “Products” to realize a maximum sales potential for the “Products”
in the territory and channels. If “Dealer” wishes to create its own “single
occasion” marketing material or issue a “single occasion” discounted sale price,
“Dealer” shall prior to its use of such materials or discounts submit examples
and pricing to “Prodecotech” for a written “single occasion” approval with date
limits.




Training – “Dealer” will properly train sales and service staff on the functions
of “Products”. “Dealer” will make available to its staff all manuals, documents,
brochures, catalogs, videos and support material furnished by “Prodecotech” for
assisting in the sale and servicing of “Products”.




New Locations – If “Dealer” intends to open any additional business locations,
sales channels or service of “Products” other than described in Section II under
Paragraph B of this “Agreement”, “Dealer” must initially obtain written approval
from “Prodecotech” prior to “Dealer” offering “Products” for sale in new
locations.











Page 5 of 9

Initials: ________ “Prodeco” ________“Dealer”







--------------------------------------------------------------------------------

[paym_ex10z12002.gif] [paym_ex10z12002.gif]

www.prodecotech.com        800.943.6190




Purchasing – “Dealer” shall only purchase products shown on Exhibit A of this
“Agreement” from “Prodecotech”. “Prodecotech” will make available to “Dealer”
for immediate delivery “Products” in stock and on hand in “Prodecotech’s”
warehouses and storage facilities. “Prodecotech” shall not hold “Products” from
shipping to “Dealer” while “Dealer” is in compliance with this “Agreement”.




V. Term and Termination




The term of this “Agreement” shall be for a period of one (1) year, commencing
on the effective date hereof. This “Agreement” shall be automatically renewed
for successive terms of one (1) year each unless either party shall give the
other notice of non-renewal not less than thirty (30) days prior to the end of
the then current term or unless this “Agreement” is otherwise terminated as
provided herein. Unless otherwise provided by applicable state law, either party
may terminate this “Agreement” without cause and for any reason, upon not less
than thirty (30) days written notice given to the other party. Nothing contained
herein shall prevent “Prodecotech” from immediately terminating this “Agreement”
in the event of bankruptcy or insolvency of “Dealer”, “Dealer's” failure to pay
any amounts owing “Prodecotech” when due. Upon termination for any reason, all
amounts owed to “Prodecotech” will become immediately due and payable. This
Agreement shall continue in full force and effect until the indebtedness is paid
in full; and all representations and warranties and all provisions herein for
indemnity of “Prodecotech” (and any other provisions herein specified to
survive) shall survive payment in full of the indebtedness and any release or
termination of this Agreement.  




VI. Repurchase




In the event this “Agreement” is terminated, “Prodecotech” has a right but not
an obligation to purchase back from “Dealer” all new, unused, current, complete
and undamaged “Products” at the price of original invoice less any applicable
discounts or payments made thereon and less a fifteen (15) % restocking charge,
computed on “Dealer's” net cost. In addition, “Prodecotech” has a right but not
an obligation to purchase back “Dealer's” “Products” parts subject to such parts
being current, unused and in a new physical condition and appearance, including
packaging, and suitable for reshipment by “Prodecotech” to other dealers.
“Prodecotech” will not repurchase parts whose condition may have deteriorated
while in “Dealer’s” inventory. The price to be paid or credited to “Dealer's”
account for such parts will be at current “Dealer’s” net cost less a fifteen
(15) % restocking charge. “Dealer” will provide invoices showing proof of
purchase from “Prodecotech”.




VII. Authorized Dealer, Trademarks and Brand Name




“Dealer” is hereby licensed to use “Prodecotech’s” name and trademarks in the
normal course of distributing “Prodecotech’s” “Products” and performing related
services under this “Agreement”. Dealer agrees not to use “Prodecotech’s” name
as part of “Dealer's” name or in any manner which would misrepresent the
relationship between “Dealer” and “Prodecotech”. “Dealer” may represent itself
as an "authorized dealer" of “Prodecotech”, and may use “Prodecotech’s” name and
“Products” model names in the promoting of “Products”. Upon termination of this
“Agreement”, “Dealer” shall immediately cease representing itself as a “Dealer”
of “Prodecotech” and shall cease use

of all “Prodecotech” names, model names, trademarks and any signs or other
material, of whatever nature, identifying “Dealer” as a dealer of “Prodecotech”
shall be removed or obliterated.




VIII. Mutual Indemnities




Each party shall indemnify and hold the other harmless for any losses, claims,
damages, awards, penalties, or injuries incurred by any third party, including
reasonable attorney's fees, which arise from any alleged breach of such
indemnifying party's representations and warranties made under this agreement.
The indemnifying party shall have the sole right to defend such claims at its
own expense. The other party shall provide, at the indemnifying party's expense,
such assistance in investigating and defending such claims as the indemnifying
party may reasonably request. This indemnity shall survive the termination of
this Agreement.





Page 6 of 9

Initials: ________ “Prodeco” ________“Dealer”







--------------------------------------------------------------------------------

[paym_ex10z12002.gif] [paym_ex10z12002.gif]

www.prodecotech.com        800.943.6190







Indemnification Dealer shall at its own expense, and does hereby agree to,
protect, indemnify, reimburse, defend and hold harmless “Prodecotech” and its
directors, officers, agents, employees attorneys, successors and assigns from
and against any and all liabilities (including strict liability), losses, suits,
proceedings, settlements, judgments, orders, penalties, fines, liens,
assessments, claims, demands, damages, injuries, indebtedness, costs,
disbursements, expenses or fees, of any kind or nature (including attorneys'
fees and expenses paid or incurred in connection therewith, at trial and
appellate levels and in any  administrative or bankruptcy proceedings) arising
out of or by reason of any action, or inaction of “Prodecotech” in connection
with this Agreement, the Documents or the Product and the failure of Dealer to
fulfill any of its obligations under this Agreement, any invoice issued for
Product provided by “Prodecotech” to Dealer or in any way relating to the
Product.  The indemnifications of this Section shall survive the full payment
and performance of the Dealer's indebtedness under this Agreement and the
Documents.

 

IX. Confidentiality and Non-Disclosure Agreement




“Prodecotech” and “Dealer” wish to define the rights and obligations of each
other with respect to their handling and disclosure of Confidential Information
as it pertains to the respective business relationship of both “Prodecotech” and
Dealer”.




“Prodecotech” and “Dealer” agrees to the following:




Confidential Information is any information relating to prices for “Products”
and business practices (including pending or potential projects or business
opportunities of “Dealer”) of either party, whether or not reduced to writing or
other tangible expression, which the disclosing party considers to be
proprietary and confidential.




Confidential Information shall include but not be limited to terms and pricing,
technical and other specifications for “Products” and all information clearly
identified as confidential.




Confidential Information will not include any information which: i) is already
known to the receiving party prior to the time of disclosure by the disclosing
party; ii) is available or becomes generally available to the public other than
through a breach of “Agreement” by the receiving party; iii) is acquired or
received rightfully and without confidential limitation by the receiving party
from a third party; iv) is independently developed by the receiving party
without breach of Agreement; or v) the disclosure of which is required by law or
governmental order. If the receiving party becomes legally required to disclose
Confidential Information, or any part thereof the receiving party will give the
disclosing party prompt advance notice of such requirement.




Both parties agree to hold Confidential Information in confidence during the
term of this “Agreement” and for a period of two years after termination of this
“Agreement”. “Dealer” agrees to take all reasonable steps to ensure that
Confidential Information is not disclosed or distributed by its employees,
representatives or agents in violation of the terms of this “Agreement”.




All Confidential Information furnished under this Agreement is and shall remain
the property of “Prodecotech” and shall be returned or otherwise disposed of by
the “Dealer” as instructed by “Prodecotech” promptly upon demand or upon the
termination or expiration of this Agreement.







X. General




“Dealer” is not an agent of “Prodecotech” nor is “Dealer” authorized to incur
any obligations or make any representations on behalf of “Prodecotech” the
company.




This “Agreement” is binding on the parties, their heirs, executors,
administrators, successors, and assignors.








Page 7 of 9

Initials: ________ “Prodeco” ________“Dealer”







--------------------------------------------------------------------------------

[paym_ex10z12002.gif] [paym_ex10z12002.gif]

www.prodecotech.com        800.943.6190




“Dealer” may not assign this “Agreement” or any provisions thereof to another
dealer or party without the written approval of “Prodecotech”.




All understandings and agreements between the parties are contained in this
“Agreement” which supersedes and terminates all other agreements between the
parties, written or oral.




“Prodecotech” reserves the right to modify and/or update this “Agreement”
consistent with the modification and/or updating of all agreements “Prodecotech”
has with other similar dealers, and replace or substitute such modified or
updated agreement for this “Agreement” and such replacement or substitution
shall not constitute termination of this “Agreement”. Failure of “Dealer” to
execute such replacement or substitution agreement within 30 days of it being
offered shall constitute automatic termination of this “Agreement” by “Dealer”.




Force Majeure- Neither party shall be responsible for any failure to carry out
its obligation hereunder which is due to causes beyond its control, including,
but not limited to, acts of God, public enemy, fires, floods, epidemics,
strikes, embargoes, severe weather, war, or delays of supply due to such causes.




Limitation of Liability/Waivers and Disclaimers “Prodecotech” shall not be
liable for any damages whatsoever or claims of any kind, whether based on
contract, warranty, tort including negligence or otherwise, or for any loss or
damage arising out of, connected with, or resulting from, this Agreement, or
from the performance or breach thereof, or with respect to any and all goods
covered by or furnished under this Agreement.  In no event shall “Prodecotech”
be liable for special, incidental, exemplary or consequential damages including,
but not limited to, loss of profits or revenue, loss of use of the Product or
any associated equipment,  cost of capital, cost of purchased power, cost of
substitute products or equipment, facilities or services, downtime costs, or
claims or damages of Dealer or employees, agents or contractors of Dealer for
such damages, regardless of whether such claims or damages are based on
contract, warranty, or tort including negligence or otherwise.  “Prodecotech”
shall not be liable for any delay or failure to perform its obligations due to
any cause beyond its reasonable control, including, without limitation, fire,
weather, accident, act of public enemy, war, rebellion, insurrection, strike,
lockout, work slowdown, or similar industrial or labor action, sabotage,
transportation delay, shortage of raw material, energy or machinery, act of God,
acts or omissions of Dealer, or the order or judgment of any federal, state,
local or foreign court, administrative agency or governmental officer or body.
 Claims for shortages must be reported within twenty-four (24) hours. Except as
expressly provided in this Agreement, “Prodecotech” makes no warranties, express
or implied, and specifically disclaims any warranty of merchantability, fitness
for a particular purpose, title or non-infringement or any warranty arising by
usage of trade, course of dealing or course of performance nor does
“Prodecotech” warrant that the Product will meet Dealer's requirements.
“Prodecotech” does not authorize anyone to make a warranty of any kind on its
behalf and customer should not rely on anyone making such statements.




Organization, Power and Authority/Validity of Documents Dealer is (A) an entity
duly organized, validly existing and in good standing under the laws of the
state or country of its incorporation or creation, (B) has the power and
authority to carry on its business as now being conducted, (C) is in compliance
with all governmental requirements; and (D) has the power and authority to enter
into this Agreement and any other documents related therewith.




Litigation There are no judgments outstanding against Dealer and there is no
action, suit, proceeding, or investigation now pending against, involving or
affecting Dealer, at law, in equity or before any governmental authority that if
adversely determined as to Dealer would result in a material adverse change in
the business or financial condition of Dealer, nor is there any basis for such
action, suit, proceeding or investigation.




Assignment of Interest/Changes of Ownership/Name Dealer shall not voluntarily or
by operation of law assign, transfer or otherwise encumber all or any part of
Dealer's interest or obligations under Agreement without the prior written
consent of “Prodecotech”, which consent shall be at the sole discretion of
“Prodecotech”. Dealer further represents and warrants that it shall: (A) notify
“Prodecotech” immediately of any changes in its ownership structure or name.

 

Insurance Dealer shall obtain and maintain, at Dealer's cost and expense, in
full force and effect at all times, with all premiums paid thereon, and without
notice or demand, insurance with respect to the Product against risks
encompassed within the standard policy of fire insurance with extended coverage





Page 8 of 9

Initials: ________ “Prodeco” ________“Dealer”







--------------------------------------------------------------------------------

[paym_ex10z12002.gif] [paym_ex10z12002.gif]

www.prodecotech.com        800.943.6190




endorsement, theft and other risks as “Prodecotch” may require.  Upon request,
Dealer shall provide “Prodecotech” with proof of such insurance.




Forum Dealer hereby irrevocably submits generally and unconditionally for itself
to the jurisdiction of the [Eleventh Judicial Circuit Court] of the State of
Florida and the United States District Court for the Southern District of
Florida, over any suit, action or proceeding arising out of or relating to this
Agreement or the Product.  Dealer hereby agrees and consents that, in addition
to any methods of service or process provided for under applicable law, all
service of process in any such suit, action or proceeding in any state court, or
any United States federal court, sitting in the state specified in this Section
may be made by certified or registered mail, return receipt requested, directed
to Dealer at its address for notice stated in this Agreement, or at a subsequent
address of which  “Prodecotech” received actual notice from Dealer in accordance
with the Agreement, and service so made shall be complete five (5) days after
the same shall have been so mailed.  Nothing herein shall affect the right of
“Prodecotech” to serve process in any manner permitted by law or limit the right
of “Prodecotech” to bring proceedings against Dealer in any other court or
jurisdiction.




Miscellaneous This Agreement may be executed in several counterparts, all of
which are identical, and all of which counterparts together shall constitute one
and the same instrument. A determination that any provision of this Agreement is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and the determination that the application of any provision of
this Agreement to any person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
other persons or circumstances.  This Agreement, and its validity, enforcement
and interpretation, shall be governed by the laws of the State of Florida
(without regard to any conflict of laws principles) and applicable United States
federal law. This Agreement shall be binding upon Dealer, and Dealer’s heirs,
devisees, representatives, successors and assigns, and shall inure to the
benefit of and “Prodecotech” its successors and assigns




Notices Unless specifically provided otherwise, any notice for purposes of this
Agreement or any other Document shall be given in writing or by telex or by
facsimile (fax) transmission and shall be addressed or delivered to the
respective addresses set forth in the introduction of this Agreement.  If sent
by prepaid, registered or certified mail (return receipt requested), the notice
shall be deemed effective when the receipt is signed or when the attempted
initial delivery is refused or cannot be made because of a change of address of
which the sending party has not been notified; if transmitted by telex, the
notice shall be effective when transmitted (answerback confirmed); and if
transmitted by facsimile or personal delivery, the notice shall be effective
when received.  No notice of change of address shall be effective except upon
actual receipt, and service of a notice required by any applicable statute shall
be considered complete when the requirements of that statute are met.

 

Waiver of jury trial.  Dealer, by its execution, and “Prodecotech”, by its
acceptance of this agreement, hereby agree as follows: (a) each of them
knowingly, voluntarily, intentionally, and irrevocably waives any right it may
have to a trial by jury in any lawsuit, proceeding, counterclaim, or other
litigation (as used in this section an "action") based upon, or arising out of,
under, or in connection with, this agreement or any related documents,
instruments, or agreements (whether oral or written and whether express or
implied as a result of a course of dealing, a course of conduct, a statement, or
other action of either party); (b) neither of them may seek a trial by jury in
any such action; (c) neither of them will seek to consolidate any such action
(in which a jury trial has been waived) with any other action in which a jury
trial cannot be or has not been waived; and (d) neither of them has in any way
agreed with or represented to the other of them that the provisions of this
section will not be fully enforced in all instances.










The laws of the State of Florida will govern this “Agreement”.




Authorized Signatures




“Dealer”

“Prodecotech”




Company Name _____________________________     

“Prodecotech”  





Page 9 of 9

Initials: ________ “Prodeco” ________“Dealer”





